Citation Nr: 1213645	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for scar, residuals of shrapnel injury to right knee.

2.  Entitlement to an initial compensable evaluation for scar, residuals of shrapnel injury to right buttock.

3.  Entitlement to an initial compensable evaluation for scar, residuals of shrapnel injury to right thigh.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee lateral compartment arthritis.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for multiple scars on the body has been raised by the record.  See VA Form 21-4138, Statement in Support of Claim, with attached document, received August 25, 2010.  In this submission, the Veteran addressed several scars and attached a document with pictures of scars, some of which are service connected, but some of which are not service connected and made allegations that all of these scars were incurred in service.  This is why the Board finds that reasonably-raised claims have been raised as to multiple scars (scars other than the ones that are already service connected).  The Agency of Original Jurisdiction (AOJ) has not addressed these other scars.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  The Veteran should clarify what scars he is claiming are related to service and how the scar was incurred.

In the May 2009 rating decision on appeal, the RO denied service connection for malaria.  The Veteran submitted a notice of disagreement as to this issue.  In a March 2010 rating decision, the RO granted service connection for anxiety disorder with depressive disorder and assigned a 30 percent evaluation.  The Veteran submitted a notice of disagreement as to the evaluation assigned.  In the July 2010 statement of the case, the RO included both of these issues.  However, when the Veteran submitted a substantive appeal, he limited his appeal to the issues listed on the title page of the decision.  See VA Form 9, Appeal to the Board, at item # 9.B.; see also August 2011 hearing transcript on page 3 (Veterans Law Judge noted Veteran was not appealing an increased rating for the psychiatric disorder and service connection for malaria, and Veteran agreed).  Thus, these two issues are not part of the current appeal.  

The issues of entitlement to an initial evaluation in excess of 10 percent for right knee lateral compartment arthritis and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Scar, residuals of shrapnel injury to right knee, is 4 centimeters long, well healed, no sign of infection, no erythema, no edema, no discharge, not affixed to underlying tissue, and no muscle loss beneath.

2.  Scar, residuals of shrapnel injury to right buttock, is 4 centimeters long, well healed, no sign of infection, no erythema, no edema, no discharge, not affixed to underlying tissue and no muscle loss beneath.

3.  Scar, residuals of shrapnel injury to right thigh, is 2 centimeters, well healed, no sign of infection, no erythema, no edema, no discharge, not affixed to underlying tissue or muscle, and no loss of muscle beneath.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for scar, residuals of shrapnel injury to right knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5311, 4.118, Diagnostic Code 7802 (2011).

2.  The criteria for an initial compensable evaluation for scar, residuals of shrapnel injury to right buttock, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5317, 4.118, Diagnostic Code 7802 (2011).

3.  The criteria for an initial compensable evaluation for scar, residuals of shrapnel injury to right thigh, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5312, 4.118, Diagnostic Code 7802 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board begins by noting that as service connection has been awarded for the three scars in the rating decision on appeal and initial evaluations have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the evaluations assigned, the RO properly provided him with a statement of the case addressing the higher-evaluation issues.

VA has fulfilled its duty to assist the claimant.  The Veteran had asked to have a hearing before the Board, which personal hearing was held in August 2011.  While the undersigned did not explain to the Veteran the type of evidence needed to substantiate his claims for increased ratings, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate the increased-rating claims or that a reasonable person could be expected to understand from the notice what was needed.  For example, the Veteran alleged that VA had not taken into consideration his impeded motion in his upper leg resulting from shrapnel (which would be a basis to grant an increased rating).  See VA Form 21-4138, Statement in Support of Claim, dated May 2009.  Additionally, in the July 2010 statement of the case, the RO provided the Veteran with the criteria for evaluating muscle disabilities and scars, which showed what criteria was needed for a higher evaluation.  Finally, at the August 2011 hearing, the Veteran testified that his scars were painful, which would be a symptom that would be a basis for entitlement to a higher evaluation.  For these reasons, the Board finds that the Veteran was not prejudiced in the Veterans Law Judge's not explaining to the Veteran the type of evidence needed to substantiate his claims for increased ratings.

VA obtained VA treatment records and private medical records identified by the Veteran.  It had provided the Veteran with a VA examination in connection with his claims for service connection.  It has not provided the Veteran with an examination in connection with his claims for increase, as the Veteran has not alleged that any of these disabilities are worse than when they were last examined (March 2009).

At the August 2011 hearing, the Veteran informed VA that he had not applied for Social Security Administration disability benefits.  See hearing transcript on page 28.  Thus, there is no basis for VA to attempt to obtain any such records.

The Board notes that it is remanding the claim for an increased evaluation in the right knee disability for a more recent VA examination for two reasons.  One, a private medical record shows a possible worsening of the service-connected right knee disability.  See April 2011 private medical record (examiner described "severe instability" in the right knee).  Two, at the August 2011 hearing, the Veteran implied that his right knee was worse now than it was when he was last examined or that the March 2009 VA examination did not accurately show the severity of the disability.  See transcript on pages 16-18.  However, the Veteran made no allegation that his scars had worsened since the last VA examination or that the examiner had not accurately reported the symptomatology pertaining to the scars.  This is why the Board finds that it can decide the issues involving the residual scars.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims for increase and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Specifically, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.  

The Veteran's service-connected scars have been rated by analogy to muscle injuries and scars.  The Board will address the muscle injury criteria first.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

A slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

The residual scar on the right knee is evaluated under Diagnostic Code 5311, which addresses Muscle Group XI.  That Muscle Group encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  It involves the following muscles in the posterior of the calf: triceps surae, tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris. under the provisions of 38 C.F.R. § 4.118 (schedule of ratings for the skin).  A slight disability warrants a noncompensable evaluation, and a moderate muscle disability warrants a 10 percent evaluation.

The residual scar on the right buttock is evaluated under Diagnostic Code 5317, which addresses Muscle Group XVII and encompasses the pelvic girdle group 2.  38 C.F.R. § 4.73, Diagnostic Code 5317.  The function of this muscle group is extension of the hip, abduction of the thigh, elevation of opposite side of the pelvis, tension of fascia lata and iliotibial band, acting with Muscle Group XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia.  These muscles include the gluteus maximus, gluteus medius, and gluteus minimus.  A slight disability warrants a noncompensable evaluation, and a moderate muscle disability warrants a 10 percent evaluation.

The residual scar on the right thigh is evaluated under Diagnostic Code 5312, which addresses Muscle Group XII.  The function of Muscle Group XII muscles is dorsiflexion; extension of toes; and stabilization of arch.  38 C.F.R. § 4.73, Diagnostic Code 5312.  These muscles include tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  A slight disability warrants a noncompensable evaluation, and a moderate muscle disability warrants a 10 percent evaluation.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

The applicable rating criteria involving scars under 38 C.F.R. § 4.118 (2011) are as follows.

Diagnostic Code 7802 (effective as to claims filed on or after October 23, 2008; the Veteran's claim was filed in November 2008) addresses scars not of the head, face, or neck, from burns or other causes that are superficial and nonlinear involving an area or areas of 144 square inches (929 sq. cm.) or greater and warrant a 10 percent rating.

Note 2 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Diagnostic Code 7804 addresses one or more scars that are unstable or painful warrant a 10 percent rating.  With three or four scars that are unstable or painful a 20 percent rating is warranted.  Note 2 to Diagnostic Code 7804 provides that that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may receive additional evaluation under Diagnostic Code 7804 when applicable.

Diagnostic Code 7805 addresses other disabling effects of a scar, which are not considered under Diagnostic Codes 7800 through 7804 is to be assigned under an appropriate diagnostic code provision.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Scar, residuals of shrapnel injury to right knee.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for residual scar to the right knee, whether the disability is rated under a muscle injury or whether it is rated under a scar.  The service treatment records do not provide documentation as to the shrapnel injury the Veteran sustained while in Vietnam.  The Veteran was seen in January 1972, and the examiner noted that there may be shrapnel in the right knee from an injury in Vietnam; however, an x-ray taken at that time showed no foreign bodies.  See x-ray report.  

The Veteran has not claimed that the injury he sustained to the right knee was a through-and-through injury, and the evidence does not demonstrate such.  Thus, this would be indicative of no more than a slight muscle injury, which warrants a noncompensable evaluation under Diagnostic Code 5311.  When examined in March 2009, the examiner made a specific finding that there was no muscle loss beneath the wound and that the scar was not affixed to the underlying tissue.  This is in agreement with the objective findings described under 38 C.F.R. § 4.56(d)(1), which describe what would constitute a slight muscle disability.  Id. (minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments).  The examiner also noted that there was no muscle atrophy in the right lower extremity.  In an April 2011 private examination report, the examiner reported that the Veteran's muscle strength and muscle tone were normal.  This further supports a finding of no more than a slight muscle disability.

The Board is aware that in an October 2006 private medical record, the examiner noted there was "some atrophy of the right thigh especially posteriorly."  See private medical record, dated October 26, 2006.  However, that was two years before the Veteran filed his claim for service connection, and the evidence during the appeal has shown there is no atrophy.  Thus, the Board has accorded significantly lessened probative value to the clinical finding in the October 2006 private medical record than to the findings made during the appeal period.  

As to consideration of the scar criteria, the Veteran does not have symptoms associated with the scar that would warrant a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  For example, in the March 2009 VA examination report, the examiner described the scar as being 4 centimeters long and well healed with no sign of infection.  There was no erythema, edema, or discharge from the scar.  While the examiner did not address whether the scar was painful, the Board finds that had the Veteran demonstrated pain on the scar, the examiner would have reported it.  Specifically, at the time of the March 2009 VA examination, the Veteran specifically reported pain involving his scars, and the VA examiner did not describe pain when he examined each scar.  Additionally, when the Veteran was examined in April 2011 by a private examiner, the examiner made no findings pertaining to the scars when he provided a detailed description of the Veteran's skin.  See "Skin" evaluation on page 2 of "Encounter Report."  There, the examiner wrote that inspection of palpation of the skin was normal  "unless otherwise noted."  Id.  The Board finds that had there been painful scars or scars with symptomatology, the private physician would have addressed it, as the examiner specifically stated that if it was not noted, the reader should presume that it was normal.  This is evidence against a finding that the scar warrants a compensable evaluation based upon pain.  The Board accords more probative value to the VA examiner and the private examiner's clinical findings that failed to report pain than the Veteran's allegations of pain.  

The scar on the right knee is 4 centimeters long, and would not establish a scar that was 929 square centimeters or greater.  Thus, a compensable evaluation is not warranted if evaluating the disability under the Diagnostic Codes addressing scars.  

B.  Scar, residuals of shrapnel injury to right buttock.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for residual scar to the right buttock, whether the disability is rated under a muscle injury or whether it is rated under a scar.  The service treatment records do not provide documentation as to this shrapnel injury the Veteran sustained while in Vietnam.  The Veteran reported at the March 2009 VA examination that the wound was treated with local debridement and removal of the shrapnel with local wound care.  

The Veteran has not claimed that the injury he sustained to the right buttock was a through-and-through injury, and the evidence does not demonstrate such.  Thus, this would be indicative of no more than a slight muscle injury, which warrants a noncompensable evaluation under Diagnostic Code 5311.  When examined in March 2009, the examiner made a specific finding that there was no muscle loss beneath the wound and that the scar was not affixed to the underlying tissue.  This is in agreement with the objective findings described under 38 C.F.R. § 4.56(d)(1), which describe what would constitute a slight muscle disability.  Id. (minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments).  The examiner also noted that there was no muscle atrophy in the right lower extremity.  In an April 2011 private examination report, the examiner reported that the Veteran's muscle strength and muscle tone were normal.  This further supports a finding of no more than a slight muscle disability.

The Board is aware that in an October 2006 private medical record, the examiner noted there was "some atrophy of the right thigh especially posteriorly."  See private medical record, dated October 26, 2006.  However, that was two years before the Veteran filed his claim for service connection, and the evidence during the appeal has shown there is no atrophy.  Thus, the Board has accorded significantly lessened probative value to the clinical finding in the October 2006 private medical record than to the findings made during the appeal period.

As to consideration of the scar criteria, the Veteran does not have symptoms associated with the scar that would warrant a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  For example, in the March 2009 VA examination report, the examiner described the scar as being 2 centimeters long and well healed with no sign of infection.  There was no erythema, edema, or discharge from the scar.  While the examiner did not address whether the scar was painful, the Board finds that had the Veteran demonstrated pain on the scar, the examiner would have reported it.  Specifically, at the time of the March 2009 VA examination, the Veteran specifically reported pain involving his scars, and the VA examiner did not describe pain when he examined each scar.  Additionally, when the Veteran was examined in April 2011 by a private examiner, the examiner made no findings pertaining to the scars when he provided a detailed description of the Veteran's skin.  See "Skin" evaluation on page 2 of "Encounter Report."  There, the examiner wrote that inspection of palpation of the skin was normal  "unless otherwise noted."  Id.  The Board finds that had there been painful scars or scars with symptomatology, the private physician would have addressed it, as the examiner specifically stated that if it was not noted, the reader should presume that it was normal.  This is evidence against a finding that the scar warrants a compensable evaluation based upon pain.  The Board accords more probative value to the VA examiner and the private examiner's clinical findings that failed to report pain than the Veteran's allegations of pain.  

The scar on the right knee is 2 centimeters long, and would not establish a scar that was 929 square centimeters or greater.  Thus, a compensable evaluation is not warranted if evaluating the disability under the Diagnostic Codes addressing scars.  


C.  Scar, residuals of shrapnel injury to right thigh.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for residual scar to the right thigh, whether the disability is rated under a muscle injury or whether it is rated under a scar.  The service treatment records do not provide documentation as to this shrapnel injury the Veteran sustained while in Vietnam.  The Veteran reported at the March 2009 VA examination that the wound was treated with local debridement and removal of the shrapnel with local wound care.  

The Veteran has not claimed that the injury he sustained to the right thigh was a through-and-through injury, and the evidence does not demonstrate such.  Thus, this would be indicative of no more than a slight muscle injury, which warrants a noncompensable evaluation under Diagnostic Code 5311.  When examined in March 2009, the examiner made a specific finding that there was no muscle loss beneath the wound and that the scar was not affixed to the underlying tissue.  This is in agreement with the objective findings described under 38 C.F.R. § 4.56(d)(1), which describe what would constitute a slight muscle disability.  Id. (minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments).  The examiner also noted that there was no muscle atrophy in the right lower extremity.  In an April 2011 private examination report, the examiner reported that the Veteran's muscle strength and muscle tone were normal.  This further supports a finding of no more than a slight muscle disability.

The Board is aware that in an October 2006 private medical record, the examiner noted there was "some atrophy of the right thigh especially posteriorly."  See private medical record, dated October 26, 2006.  However, that was two years before the Veteran filed his claim for service connection, and the evidence during the appeal has shown there is no atrophy.  Thus, the Board has accorded significantly lessened probative value to the clinical finding in the October 2006 private medical record than to the findings made during the appeal period.

As to consideration of the scar criteria, the Veteran does not have symptoms associated with the scar that would warrant a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  For example, in the March 2009 VA examination report, the examiner described the scar as being 2 centimeters long and well healed with no sign of infection.  There was no erythema, edema, or discharge from the scar.  While the examiner did not address whether the scar was painful, the Board finds that had the Veteran demonstrated pain on the scar, the examiner would have reported it.  Specifically, at the time of the March 2009 VA examination, the Veteran specifically reported pain involving his scars, and the VA examiner did not describe pain when he examined each scar.  Additionally, when the Veteran was examined in April 2011 by a private examiner, the examiner made no findings pertaining to the scars when he provided a detailed description of the Veteran's skin.  See "Skin" evaluation on page 2 of "Encounter Report."  There, the examiner wrote that inspection of palpation of the skin was normal  "unless otherwise noted."  Id.  The Board finds that had there been painful scars or scars with symptomatology, the private physician would have addressed it, as the examiner specifically stated that if it was not noted, the reader should presume that it was normal.  This is evidence against a finding that the scar warrants a compensable evaluation based upon pain.  The Board accords more probative value to the VA examiner and the private examiner's clinical findings that failed to report pain than the Veteran's allegations of pain.  

The scar on the right knee is 4 centimeters long, and would not establish a scar that was 929 square centimeters or greater.  Thus, a compensable evaluation is not warranted if evaluating the disability under the Diagnostic Codes addressing scars.  

D.  Multiple scars

As noted above, under Diagnostic Code 7804, it provides for a 10 percent evaluation if one or two scars are unstable or painful.  A 20 percent evaluation is warranted when three or four scars are unstable or painful.  In reading through the March 2009 VA examination report, the Board finds that these three scars cannot be described as being painful or unstable.  All scars were noted to be well healed without any of these symptoms to warrant consideration of the criteria under Diagnostic Code 7804.

E.  Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, supra.  Comparing the current disability level and symptoms to the Rating Schedule, the degree of disability for the residual scars are contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Again, none of the Veteran's symptoms meet there criteria for a compensable evaluation under the muscle disabilities or under the scar disabilities.  Thus, no referral for extraschedular consideration is required.  

There is no competent and credible evidence or information showing that the Veteran's service-connected residual scars have resulted in marked interference with employment or required any periods of recent hospitalization.  The Veteran reported he had retired from his job based on the length of time he had worked.  See hearing transcript on pages 12-13.  There, the Veteran specifically denied he stopped working because of his service-connected disabilities.  Thus, the service-connected scars are not shown to present an unusual or exceptional disability picture that is not addressed by the applicable rating criteria.

Thus, the disability picture does not render impractical the application of the regular schedular standards in this case.  See 38 C.F.R. § 3.321(b)(1).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

F.  Conclusion

For all the reasons described above, the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson, supra.


ORDER

Entitlement to an initial compensable evaluation for scar, residuals of shrapnel injury to right knee, is denied.

Entitlement to an initial compensable evaluation for scar, residuals of shrapnel injury to right buttock, is denied.

Entitlement to an initial compensable evaluation for scar, residuals of shrapnel injury to right thigh, is denied.


REMAND

The Board finds that additional development is warranted in connection with the claims for increase for the right knee and service connection for a low back disability, which reasons are explained below.

As to the claim for service connection for a low back disability as being secondary to the service-connected disabilities, the Veteran has submitted an opinion from a VA physician, wherein he wrote that that the Veteran's low back problem "could very well relate or contribute to the development of degenerative disc disease due to abnormal stress placed on the spine.  The mechanics of his gate were significantly affected and this may have affected the way his lumbar spine responded to that with degeneration of cartilage over the years."  (Italics added.)  The Board finds that this medical opinion is too speculative to establish a nexus between the two disabilities.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that medical opinion was speculative where expert stated that the respiratory problems that contributed to the veteran's death could have been precipitated by his time in a prisoner of war camp); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion stating veteran "may have been having some symptoms of his multiple sclerosis for many years" could also be interpreted as "may not have" and therefore deemed too speculative).  However, it is sufficient enough to entitle the Veteran to a VA examination with a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (Court noted that an indication that a condition "may be associated" with service was a "low threshold.")

As to the claim for increase in the right knee, the Board finds that a more recent VA examination is warranted, as a more recent private examination of the knee indicates a possible worsening.  See April 2011 private medical record (examiner wrote, "Severe instability right knee.).  At the time of the March 2009 VA examination, the examiner reported there was no instability in the right knee.  Thus, this is a basis to provide the Veteran with a more recent examination to evaluate the severity of the disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the names and addresses of all medical care providers who have treated the Veteran for his right knee disability and low back disability.  The Veteran is informed that the most recent record from Dr. Anthony de Bari is from October 2006.  The only records from Sandpiper Medical Associates, Inc. are from April 2011.  If there are more recent records from Dr. de Bari and records before or after the April 2011 "Encounter Report" from Sandpiper Medical Associates, Inc., then the Veteran should provide permission for VA to obtain the records.  After securing any necessary release, the AMC should obtain those records not on file.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the VA treatment records from the medical center in Orlando, Florida from May 2010 to the present.  

3.  After any outstanding records are received and associated with the claims file, the AMC/RO should then arrange for a VA medical examination to assess the nature and extent of the Veteran's service-connected right knee disability and the possible etiology of a low back disability.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

As to the claim involving the Veteran's right knee, the examiner should conduct range of motion studies of the right knee and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  The examiner should also address whether there is lateral instability or recurrent subluxation of the right knee joint and address the severity of such, if found.

As to the claims involving the low back disability, the examiner is asked to answer the following questions:

(i) Is it at least as likely as not (50 percent probability or higher) that degenerative disc disease of the lumbar spine is due to the service-connected right knee disability?  

(ii) If the answer to (i) is no, is it at least as likely as not (50 percent probability or higher) that it was permanently aggravated by the service-connected right knee disability.  

The examining physician should provide a complete rationale for all conclusions reached.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claims of entitlement to service connection for a low back disability and entitlement to an initial evaluation in excess of 10 percent for right knee lateral compartment arthritis.  If any of the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


